Citation Nr: 0923563	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2006, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in June 2007.

Although on the Veteran's VA Form 9, received by VA in June 
2007, a Board hearing was requested, the Veteran failed to 
show up to his scheduled May 2009 hearing.  His request for a 
Board hearing therefore is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket, due to the Veteran's advanced age, pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by Level II hearing impairment in the right ear 
and Level V hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation (but no higher) for 
service-connected bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85, 4.86, and Diagnostic Code 6100 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2005 and March 2006.  These 
notifications substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA.  The Board finds that there were no defects 
with respect to the timing of the VCAA notice, and the 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Since the 
RO already granted service connection, the Board concludes 
that any questions regarding notice as to the appropriate 
effective date to be assigned are rendered moot.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess/Hartman, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128, (2008) (where a claim has been 
substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to downstream issues).  
The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court, clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.
 
 The VCAA also provides that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the Veteran's service treatment records and private 
treatment records are on file.  The Board notes that VA 
received a waiver from the Veteran in April 2006, which 
stated that he does not have additional evidence to furnish.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran has been afforded a VA fee basis examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board finds 
that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Initial Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Historically, service 
connection was granted for bilateral hearing loss in February 
2005.  The disorder was evaluated as 0 percent disabling, 
effective August 9, 2005.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
Veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
 
The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  As the following 
evidence reflects, the Veteran has not suffered from an 
exceptional pattern of hearing loss.

Factual Background

Briefly, the Veteran contends that the evaluation assigned 
his bilateral hearing loss does not accurately reflect the 
severity of his disorder.  The RO has granted service 
connection for bilateral hearing loss, effective August 9, 
2005, with an assigned 0 percent disability rating.

The Veteran submitted private audiometric test results, which 
showed evidence of bilateral sensorineural hearing loss, from 
a September 19, 2002 audiological evaluation.  The report 
does not contain speech discrimination scores and therefore 
cannot be used to rate the veteran's hearing loss.

The Veteran was afforded a VA fee basis examination in March 
2006.  The Veteran reported that he had difficulty hearing in 
most situations where there was noise.  During this 
examination, the Veteran's word recognition scores using the 
Maryland CNC Test were 100 percent for the right ear and 72 
percent for the left ear.


It appears that two different reports were prepared in 
connection with the March 2006 examination.  One report 
showed the results in graph form and also listed the results 
in decibels.  That report showed a puretone threshold of 30 
in the left ear at the 3000 Hertz level.  A second report 
showed a 90 decibel threshold at the 3000 Hertz level of the 
left ear.  In comparing the two reports, it appears from the 
graph that the higher reading of 90 decibels is correct.  
This reading is to the Veteran's favor and the Board adopts 
such reading.  

As such, the Board finds that the March 2006 audiological 
examination showed puretone thresholds, in decibels, as 
follows: 

Hertz  1000	2000	3000	4000	Average 
Right	35	50	80	110	68.75 
Left	25	30	90	110	63.75

The Veteran also submitted private treatment records, from 
December 2004 to February 2006; however, these records do not 
consist of audiological test results.

Analysis

Application of Table VI from 38 C.F.R. § 4.85 to the 
audiologic measurements show Level II impairment in the right 
ear and Level V impairment in the left ear.  Such hearing 
acuity warrants a 10 percent rating under Table VII of 38 
C.F.R. § 4.85 by intersecting vertical column II with 
horizontal row V.  The Board notes that the March 2006 
results do not show exceptional hearing loss as defined by 38 
C.F.R. § 4.86 so as to warrant a rating in excess of 10 
percent.  A higher rating is not otherwise warranted under 
the schedular rating criteria.

In sum, applying the criteria found in 38 C.F.R. §§ 4.85 and 
4.86 at Tables VI and VIA yields a numerical designation of 
II for the right ear and V for the left ear, which 
establishes entitlement to a 10 percent rating.  Resolving 
all doubt in the Veteran's favor, the Board further finds 
that the 10 percent rating is warranted during the entire 
period contemplated by this appeal; that is, from August 9, 
2005.  Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
disability rating higher than 10 percent.  The Veteran may 
always initiate a claim for an increased rating in the future 
if there is an increase in his hearing loss disability. 


ORDER

Entitlement to a 10 percent disabling rating is warranted for 
bilateral hearing loss, effective from August 9, 2005.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


